DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed, 2/25/2021, are acknowledged.  Claims 1-4 and 9-15 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 10, drawn to a method of reducing growth of bacteria on a surface of a polymer substrate comprising altering the surface of the polymer substrate to produce a nanometer scale surface geometry by contactin the surface of the substrate with a solution of a nano-roughing agent to produce a nanometer scale surface geometry on the surface of the substrate.
II. Claim 11, drawn to a method of inhibiting growth of bacteria on the surface of a polymer substrate comprising providing the surface of the polymer substrate with a nanometer scale surface geometry, contacting the polymer substrate surface with bacteria, and inhibiting adherence of the bacteria to the polymer substrate surface.
III.. Claim 12, drawn to a method of inhibiting growth of bacteria on the surface of a polymer substrate comprising providing the surface of the polymer substrate with a nanometer scale surface geometry, contacting the polymer substrate surface with bacteria, and inhibiting growth of the bacteria on the polymer substrate surface.
IV. Claim 13, drawn to a method of reducing bacterial infection in an animal including a human comprising inserting into the animal a polymer substrate surface having a polymer substrate with a nanometer scale surface geometry, contacting the polymer substrate surface with bacteria, and inhibiting growth of the bacteria on the polymer substrate surface. 
V. Claim 14, drawn to a method of reducing bacterial infection associated with an endotracheal tube in an animal including a human comprising inserting into the animal the endotracheal tube having a polymer substrate surface having a polymer substrate with a nanometer scale surface geometry, contacting the polymer substrate surface with bacteria, and inhibiting growth of the bacteria on the polymer substrate surface. 
 VI. Claim 15, drawn to an anti-bacterial polymer substrate comprising a polymer substrate and a polymer substrate surface having a nanometer scale surface geometry sufficient to inhibit adherence of bacterial cells to the substrate surface. 
The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different effects with respect to bacteria, i.e., either reducing its growth on a surface, inhibiting its growth on a surface by difference mechanisms of action, or reducing different types of infections in a subject growth.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If Applicant elects Group I, the for claim 1, Applicant should select a polymer. 
Regarding claims 2 and 3, Applicant should select a nano-roughing agent from either claim 2 or claim 3. 
If Applicant selects either Groups II-V, Applicant should select a polymer. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618